438 F.2d 1235
UNITED STATES of America, Plaintiff-Appellee,v.Joseph Louis HORVATH, Defendant-Appellant.
No. 20112.
United States Court of Appeals, Sixth Circuit.
October 8, 1970.

John D. O'Connell, Detroit, Mich., for appellant.
Ralph B. Guy, Jr., Detroit, Mich., James H. Brickley, U. S. Atty., Ralph B. Guy, Jr., Chief Asst. U. S. Atty., Detroit, Mich., on the brief, for appellee.
Before PHILLIPS, Chief Judge, and CELEBREZZE and BROOKS, Circuit Judges.


1
PER CURIAM ORDER.


2
Defendant-appellant appeals from his conviction of aiding and abetting a bank robbery. The only contention presented on appeal is that defendant's confession should have been excluded from evidence because it was involuntary and resulted from improper inducements of police officials.


3
The District Court held a hearing outside the presence of the jury and found that the confession was voluntarily made by defendant with a full understanding of his rights. Our review of the record completely supports the conclusion of the District Court.


4
Affirmed.